Citation Nr: 1447686	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right wrist disability, to include the propriety of a reduction of rating from 20 percent to 10 percent, effective January 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A June 2009 rating decision continued the 20 percent evaluation of the Veteran's left knee disability and proposed to reduce the evaluation of the Veteran's right wrist disability from 20 percent to 10 percent.  An October 2009 rating decision effectuated the proposed reduction of the evaluation of the Veteran's right wrist disability effective January 1, 2010.

The issue of entitlement to a temporary total evaluation based on the need for convalescence was raised by the record in April 2012.  Additionally, the issues of entitlement to service connection for: a) gastroesophageal reflux disease, to include as secondary to the Veteran's service-connected  left knee and right wrist disabilities, b) a right hip disability, to include as secondary to the Veteran's service-connected  left knee disability, and c) an acquired psychiatric disability, were raised by the record in September 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 20 percent for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the files on the Virtual VA system and the VBMS system to ensure a total review of the evidence. 




FINDINGS OF FACT

1.  An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his right wrist disability has not been demonstrated.

2.  The Veteran's right wrist disability is manifested by x-ray evidence of arthritis and limitation of motion with pain to not worse than 20 degrees of flexion, 45 degrees of extension, 5 degrees of radial deviation, 20 degrees of ulnar deviation, and 75 degrees of supination and pronation.


CONCLUSIONS OF LAW

1.  The October 2009 reduction of the disability rating for a right wrist disability from 20 percent to 10 percent was not proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5213, 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated November 2008 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With regard to any due process concerns relating to the propriety of the reduction of the rating of the Veteran's right wrist disability, the Board has found, as discussed below, that the Veteran's rating was improperly reduced.  Discussion of the procedural protections that apply in the case of rating reductions is therefore moot.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a VA examination in December 2008.  The examination report indicates that the examiner reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision as to the severity of the Veteran's disability in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board notes that the last examination of the Veteran's right wrist disability is now over five years old.  However, the mere passage of time since that examination is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right wrist disability since the December 2008 examination, and neither the Veteran nor his representative has contended the contrary.

The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Factual Background

The Veteran underwent a VA examination in March 2005.  At that time, the Veteran complained of stiffness in his right hand, but his dexterity and grip were adequate.  The Veteran did not complain of pain, flare-ups, or decreased motion with repetitive use.  Physical examination revealed a normal-appearing right hand without swelling.  The Veteran had extension to 40 degrees with pain, flexion to 30 degrees, radial deviation to 10 degrees, and ulnar deviation to 15 degrees.  X-ray examination revealed advanced degenerative arthritis of the right wrist and likely old avascular necrosis of the navicular bone with degenerative changes.  An April 2005 rating decision granted service connection for a right wrist disability with a 20 percent evaluation effective January 21, 2005.  

The Veteran complained of right wrist pain in January 2008.  X-ray reports showed degenerative joint disease of the wrist.  Physical examination showed tenderness to palpation over the posterior wrist and tenderness over the anatomical "snuff box."  A slight effusion was noted.

The Veteran underwent a VA examination in December 2008, at which time the Veteran did not require a brace for his right wrist.  The Veteran complained of pain with associated stiffness and swelling to the right wrist with some associated weakness, instability, and locking.  The Veteran denied any heat, redness, or evidence of infection.  The Veteran previously underwent injection therapy without experiencing significant long-term relief.  The Veteran complained of continual daily flare-ups of pain associated with activity.  The Veteran indicated that he had moderate difficulty with activities of daily living, particularly with grooming, toileting, and shopping.  The Veteran denied having any difficulty driving or eating.  

Physical examination revealed a moderate amount of swelling and effusion on the dorsal aspect of the radiocarpal joint.  There was tenderness to palpation in this region and over the anatomical "snuff box."  The Veteran had flexion to 20 degrees with pain, extension to 45 degrees with pain, radial deviation to 5 degrees with pain, and ulnar deviation to 20 degrees with pain.  The Veteran had supination and pronation to 75 degrees with pain.  No gross instability was noted in the midcarpal or radiocarpal joints, or in the distal radial ulnar joint.  Repetitive motion testing did not reveal any additional limitation of motion due to pain, weakness, fatigue, or lack of endurance.  Radiographic testing revealed severe degenerative arthritis of the right wrist.  The physician indicated that there had been some degree of interval worsening shown in the right wrist.  

In December 2008, the Veteran indicated that he had a very limited ability to engage in twisting or turning motions of the wrist.  The Veteran indicated that his right wrist often swelled and popped, and the Veteran complained of continuous soreness in his wrist.

In June 2009, the RO proposed to decrease the rating of the Veteran's right wrist disability from 20 percent to 10 percent.

An August 2009 MRI examination of the right wrist revealed inflammatory arthropathy of the right wrist, a scapholunate ligament tear and partial tear of the triangular fibrocartilage complex, mild flexor tenosynovitis, possible avascular necrosis, deformity as the result of old trauma or degenerative change, and dorsal tilt of the lunate.

In October 2009, the RO effectuated the decrease of the rating of the Veteran's right wrist from 20 percent to 10 percent.

Reduction and Restoration

The Veteran contends that the reduction of the rating of his right wrist disability from 20 percent to 10 percent effective January 1, 2010, was not warranted.

Reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (2014).  A disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  38 U.S.C.A. § 1155 (West 2002).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(c) (2014).

In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Upon review of the medical record, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's right wrist instability at the time of the reduction, under the ordinary conditions of life and work.  In fact, the evidence suggests that the Veteran's right wrist disability slightly worsened in severity between the time of the Veteran's March 2005 examination and his December 2008 examination.  For example, tenderness and swelling were readily apparent at the time of the December 2008 examination; but similar symptoms were not observed at the time of the March 2005 examination.  Likewise, the combined range of motion in the Veteran's right wrist decreased from 95 degrees in March 2005 to 90 degrees in December 2008.  Finally, in December 2008, a VA examiner stated that there had been some degree of interval worsening in the Veteran's right wrist since the time of his last examination.  

Accordingly, the Board finds that the rating reduction from 20 percent to 10 percent was improper because the evidence of record does not show an improvement in the Veteran's right wrist instability under the ordinary conditions of life and work.  The Board, therefore, restores the 20 percent rating for right wrist instability under diagnostic code 5213 from the date of the rating reduction.

Increased Rating

With the rating of the Veteran's right wrist disability restored to 20 percent throughout the period of appeal, the Board will next consider whether a disability rating in excess of 20 percent is available to the Veteran at any time.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2014).  

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69 (2014).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, major hand disability ratings are applicable.

As noted above, the Board has restored the Veteran's 20 percent disability rating under diagnostic code 5213.  The Board will consider whether higher ratings may be granted under this or any other potentially applicable diagnostic codes.  

Diagnostic code 5213 applies to impairment of supination and pronation, and for the major extremity, limitation of supination to 30 degrees or less is rated as 10 percent disabling.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated as 20 percent disabling.  Limitation of pronation with motion lost beyond the middle of arc is rated as 30 percent disabling.  Loss of supination and pronation (bone fusion) with the hand fixed near the middle of the arc or moderate pronation is rated as 20 percent disabling.  Loss of supination and pronation with the hand fixed in full pronation is rated as 30 percent disabling.  Loss of supination and pronation with the hand fixed in supination or hyperpronation is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).

Under diagnostic code 5215, which applies to limitation of motion of the wrist, a 10 percent rating is warranted for the major extremity when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).  

The Board notes that there are additional diagnostic codes for the evaluation of wrist and forearm disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5212 (2014).  The medical evidence of record, however, does not indicate the Veteran's service-connected disability includes any of the symptomatology associated with the wrist and forearm disorders described in those diagnostic codes.  There has not been any allegation to the contrary.

Turning now to an application of the pertinent laws to the facts in the instant case, an evaluation in excess of 20 percent is unavailable under diagnostic code 5010, applicable to traumatic arthritis.  A separate evaluation under this diagnostic code is similarly inappropriate because it would twice compensate the Veteran for the painful limitation of motion that he experiences in his right wrist.  In other words, assigning the Veteran a separate rating under diagnostic code 5010 would constitute impermissible pyramiding and is therefore inappropriate.

With regard to a greater rating under diagnostic code 5213, the Board will not disturb the Veteran's existing 20 percent rating under this diagnostic code.  A rating in excess of 20 percent is, however, unavailable to the Veteran because he showed supination and pronation to 75 degrees with pain in December 2008.  A rating in excess of 20 percent is unavailable to the Veteran under this diagnostic code.

With regard to a greater rating under diagnostic code 5214, no clinician has ever observed immobility or ankylosis of the Veteran's right wrist.  On the contrary, the Veteran's wrist had an active, albeit limited, range of motion upon VA examination in December 2008.  Furthermore, the Veteran has never contended that he has symptoms approximating ankylosis of the right wrist.  An increased evaluation under diagnostic code 5214 based upon ankylosis is therefore unavailable.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).

With regard to a greater rating under diagnostic code 5215, the Veteran has not shown dorsiflexion (or extension) limited to 15 degrees or less.  Instead, the Veteran demonstrated dorsiflexion to 45 degrees at the time of his December 2008 examination.  The Veteran's palmar flexion was not found to be limited in line with his forearm.  Instead, the Veteran demonstrated flexion to 20 degrees with pain at the time of his December 2008 examination.  An increased or separate evaluation under diagnostic code 5215 based upon limitation of motion is therefore unavailable.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  The report of the Veteran's VA examination notes that the Veteran has experienced pain, stiffness, weakness, swelling, and tenderness in his right wrist.  While the Board accepts the Veteran's competent and credible assertions that his right wrist causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's wrist, and the Board finds that this painful motion does not approximate the symptomatology associated with ankylosis or impairment of supination and pronation.  

Moreover, even if range of motion was slightly impacted by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Rather, the Veteran was consistently able to demonstrate on physical examination, range of motion in his right wrist which exceeded the limitations for a rating in excess of 20 percent.  The Board does not wish to minimize the impact of the Veteran's right wrist pain, but the fact remains that such pain has specifically been taken into account in granting and restoring the rating he currently receives.
 
Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of the Veteran's service connected wrist disability do not closely approximate the symptomatology associated with higher ratings under any diagnostic code.  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 20 percent disabling.  The Veteran is accordingly not entitled to receive a "staged" rating.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating greater than 20 percent is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right wrist disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of a painful right wrist with limited range of motion.  However, both pain and limitation of motion are considered specifically by the schedular rating that is assigned.  The Board thus finds that the Veteran's right wrist symptomatology is fully addressed by the schedular rating criteria.  Moreover, having reviewed the record, the Board finds no additional symptoms of the Veteran's right wrist disability that are present, but not compensated by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right wrist disability.  Treatment records from January 2008 and December 2008 indicate that the Veteran worked as a cable splicer.  The December 2008 examiner indicated that the Veteran would be able to continue working, and the Veteran has not alleged to the contrary.  Therefore, the Board finds that a claim for TDIU is not raised by the record.  


ORDER

The reduction of the rating for a right wrist disability from 20 percent to 10 percent, effective January 1, 2010, was not proper, and the Veteran is entitled to restoration of the 20 percent rating for a right wrist disability, effective January 1, 2010, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for a right wrist disability is denied.


REMAND

The Veteran seeks entitlement to a higher disability rating for his service-connected left knee disability, which is currently evaluated as 20 percent disabling.  The Board finds that the claim on appeal must be remanded for further evidentiary development.

In March 2012, during the course of the Veteran's appeal, the Veteran underwent a left total knee arthroplasty.  There is no medical evidence of record regarding the severity of the Veteran's left knee disability from the period following his convalescence, nor has the Veteran been provided with a VA examination of his left knee since December 2008.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's left knee disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with the Veteran's left knee disability.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.   

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


